                 Case 1:19-cr-00309-LO Document 10 Filed 10/22/19 Page 1 of 1 PageID# 36
Criminal Case Cover Sheet                                                                                                          U.S. District Court
                                                     FILED: UNDER SEAL(E-GOVT ACT)



Place of Offense:                        □ Under Seal                                                    Judge Assigned:        O'Grady

City:      Arlington                     Superseding Indictment:                                         Criminal No.           1:19-CR


County: Arlington                        Same Defendant:                                                 New Defendant;


                                         Magistrate Judge Case No.                                       Arraignment Date:

                                         Search Warrant Case No.                                         R. 20/R. 40 From:

Defendant Information:                   Related Cases:              l:19-CR-270


Defendant Name: Scott Buchanan MACKENZIE                       Alias(es):                                □ Juvenile FBI No.

Address:               A rling ton, VA

Employment:

Birth Date: XX/XX/1953          SSN: XXX-XX-7676             Sex:    Male             Race: Caucasian               Nationality:   U.S.


Place of Birth: U.S.                 Height:         Weight:                Hair:              Eyes;                Scars/Tattoos:


□ Interpreter Language/Dialect:                                                     Auto Description:

Location/Status:


Arrest Date:                               □ Already in Federal Custody as of:                                        in:




□ Already in State Custody                 □ On Pretrial Release              ^ Not in Custody

□ Arrest Warrant Requested                 □ Fugitive                         ^ Summons Requested

[~~| Arrest Warrant Pending                Q Detention Sought                 □ Bond
Defense Counsel Information:


Name:       Andrea L Mosley                                         □ Court Appointed            Counsel Conflicts:

Address; 1 101 King St., Sulte610, Alexandria, VA 22314-2956        ^ Retained

Phone:     (703) 548-3181                                           □ Public Defender                                 □ Federal Public Conflicted Out
U.S. Attorney Information:


AUSA(s):     Kimberly Riley Pedersen, AUSA                                    Phone: 703-299-3700                     Bar No.

Complainant Agency - Address & Phone No. or Person & Title:


 Special Agent Christian T. Roccia, FBI
U.S.C. Citations;        Code/Section                     Offense Charged                              Countisl              Capital/Felonv/Misd./Pettv

  Set 1:   18U.S.C.S,          yfiol           Wire Fraud                                  1                                  Felony

  Set 2:


  Date:             October 11,2019            AUSA Signature:                                                                may be continued on reverse
